Citation Nr: 1748280	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  15-26 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to January 14, 2004, and to ratings in excess of 30 percent beginning January 14, 2004, in excess of 70 percent beginning May 15, 2013, and in excess of 80 percent beginning March 14, 2016, for service-connected seizure symptoms of arteriovenous malformations (AVM) of the brain. 

2.  Entitlement to an effective date earlier than February 28, 2001, for the grant of service connection for seizure symptoms of AVM of the brain, to include on the basis of clear and unmistakable error (CUE) in a May 1974 VA rating decision that denied entitlement to pension benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to January 1970.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In a decision issued on October 4, 2016, the Board denied the Veteran's claim for an effective date earlier than February 28, 2001, for entitlement to service connection for seizure symptoms of arteriovenous malformations (AVM) of the brain.  In January 2017, the Veteran requested reconsideration of the October 2016 Board decision, and in June 2017, the Board vacated its October 2016 decision with regard to the earlier effective date issue.  Accordingly, the Board dismissed the Veteran's motion for reconsideration as moot in August 2017.  See 38 C.F.R. § 20.102(a) (2017).  

The issue of entitlement to higher ratings for seizure symptoms of AVM of the brain was previously before the Board in October 2016, at which time it was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  

The issue of entitlement to higher ratings for seizure symptoms of AVM of the brain is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The correct facts, as they were known in May 1974, were accurately reported to the RO and the statutory and regulatory provisions extant at the time were correctly applied.

2.  There was a tenable evidentiary basis to support the RO's May 1974 determination that the Veteran was applying for nonservice-connected pension benefits only.

3.  The Veteran's initial claim of entitlement to service connection for seizure symptoms of AVM of the brain was received by VA on February 28, 2001. 

4.  There is no evidence of record to demonstrate that a claim of entitlement to service connection for seizure symptoms of AVM of the brain was received prior to February 28, 2001.


CONCLUSIONS OF LAW

1.  The May 10, 1974, rating decision that denied nonservice-connected pension did not contain clear and unmistakable error.  38 U.S.C. §§ 1110, 1131, 5109A, 7105 (2012); 38 C.F.R. §§ 3.104(a), 3.105(a) (2017).

2.  The criteria for establishing an effective date prior to February 28, 2001, for the grant of service connection for seizure symptoms of AVM of the brain have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran was awarded service connection for seizure symptoms of AVM of the brain pursuant to a March 2012 rating decision.  An effective date of February 28, 2001, was assigned, but the Veteran argues that he is entitled to an earlier effective date of January 14, 1974.  Specifically, the Veteran contends that there was clear and unmistakable error (CUE) in the VA RO's May 1974 rating decision that denied nonservice-connected pension benefits.  Alternatively, the Veteran asserts that his claim for nonservice-connected pension, received on January 14, 1974, included a claim for service connection for seizure symptoms of AVM of the brain that was never adjudicated by the VA RO.  
 
Clear and Unmistakable Error

With regard to the CUE claim, the Veteran is attacking the May 1974 RO decision that denied the Veteran's claim for nonservice-connected pension benefits, arguing that it should have addressed entitlement to service connection for seizure symptoms of AVM based on the January 1974 claim form and relevant evidence contained in service treatment records.  The Veteran also contends that there was CUE in the May 1974 rating decision because the Veteran was not afforded a VA examination or provided adequate assistance in developing a service connection claim.  

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a) (2017); see Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999); Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Hines v. Principi, 18 Vet. App. 227, 235 (2004).

In Russell v. Principi, the Court set forth a three-pronged test for determining when there is CUE present in a prior rating decision.  The criteria for establishing CUE are:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992). 

In this case, the Board finds that the May 1974 rating decision does not contain clear and unmistakable error, as the correct facts, as they were known in May 1974, were accurately reported to the RO and the statutory and regulatory provisions extant at the time were correctly applied.  Thus, revision or reversal of the May 1974 decision is not warranted. 

First, the Veteran's contention that VA was required to consider his January 14, 1974, claim as one for both pension and service connection benefits is not supported by law.  Under 38 C.F.R. § 3.151(a), a claim for compensation may be considered a claim for pension and a claim for pension may be considered a claim for compensation, with the greater benefit awarded unless the claimant specifically elects the lesser benefit.  However, VA "is not automatically required to treat every compensation claim as also being a pension claim or vice versa . . . . Rather, [VA] has to exercise discretion under the regulation in accordance with the contents of the application and the evidence in support of it."  Stewart v. Brown, 10 Vet. App. 15, 18 (1997); see also Willis v. Brown, 6 Vet. App. 433, 435 (1994) (the operative word in the regulation, "may," clearly indicates discretion).

The Veteran's January 1974 claim form did not explicitly identify which benefits he was seeking.  However, there are several indications that the Veteran was applying for pension benefits only.  For instance, the Veteran responded to the portion of the claim form regarding "income received and expected from all sources," which applied only to claims for nonservice-connected pension.  Although the Veteran also appeared to fill out the portion of the claim form that applied only to compensation claims, his responses were in fact just continuations of his responses to Item 25 ("nature of sickness, disease or injuries for which this claim is made and date each began"), which requested information applicable to both compensation and pension claims.

Moreover, the Veteran's January 1974 claim was based on a disability that he described as "right-sided focal cerebral atrophy of unknown etiology causing left-sided focal seizure."  By referring to the disability as one of unknown etiology, the Veteran indicated that he was not asserting a relationship between the disability and service.  Additionally, the Veteran did not claim that his seizures manifested during service, were caused by service, or were in any way connected to service.  In fact, he stated that the claimed disability onset in September 1973, more than three years after service.  The Veteran did not cite any treatment during service as relevant to his claim.  Instead, the only treatment records identified by the Veteran as relevant to his claim post-dated the onset of his disability.  

In correspondence received by VA on January 22, 1974, the Veteran again described his disability as one of "unknown etiology."  In March 1974, VA sent the Veteran a development letter that referred to a "claim for pension benefits," but made no mention of a service connection claim.  In response to the letter, which requested additional evidence in support of the pension claim, the Veteran submitted private treatment records from 1974.  A March 1974 treatment record noted that the Veteran had submitted a "claim for unemployment benefits" in January 1974.  Nothing in the Veteran's submissions in response to the March 1974 development letter indicated that he was seeking compensation for a service-connected disability in addition to nonservice-connected pension.  

On this record, the Board finds that there was a tenable basis to support the RO's interpretation of the January 1974 claim as one for nonservice-connected pension benefits and that VA was within its discretion to make such an interpretation.  Accordingly, because the error was not undebatable, it cannot constitute CUE.   

The Board has also considered the Veteran's argument that the May 1974 rating decision should have considered evidence in his service treatment records, which he believes supported entitlement to service connection.  Specifically, the Veteran refers to a record dated May 22, 1969, which noted that he had been hit in the left ear.  The Veteran asserts that this was evidence of "closed head injuries" during service and provided a sufficient basis for granting entitlement to service connection for seizures at the time of his January 1974 claim.  

However, the Veteran's service treatment records also include medical history reports from May 1969 and November 1969 in which he denied any history of head injury, neuritis, paralysis, or epilepsy or fits.  Additionally, the Veteran's May 1969 and November 1969 physical examinations are devoid of any mention of symptoms, findings, or diagnosis of AVM or seizures, and his neurological evaluations were normal.  Upon consideration of these records, in conjunction with evidence that the Veteran was hit in the left ear during service, the Board concludes that reasonable minds could differ as to whether the legal standard for service connection would have been satisfied at the time of the May 1974 rating decision.  In other words, the Veteran's assertion is based on a disagreement as to how the facts were weighed or evaluated, and as such, cannot be a basis for CUE.  38 C.F.R. §§ 20.1403(d)(3) (2017); see also Russell v. Principi, 3 Vet. App. 310 (1992) (en banc); Fugo v. Brown, 6 Vet. App. 40 (1993).

Finally, the Veteran asserts that there is CUE in the May 1974 decision because he was not provided a VA examination in connection with his January 1974 claim.  Essentially, the Veteran argues that an examination would have established entitlement to service connection in 1974, and by failing to provide an examination, VA breached its duty to assist resulting in a clear and unmistakable error.  However, a breach of the duty to assist, to include failure to provide an examination, cannot constitute CUE.  38 C.F.R. § 20.1403(d) (2017); Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002); Caffrey v. Brown, 6 Vet. App. 377 (1994) (allegations that VA failed in its duty to assist are, as a matter of law, insufficient to form a basis for a claim of CUE).  Likewise, the Veteran's arguments that VA breached its duty to assist by otherwise failing to develop his January 1974 claim cannot be a basis for CUE.  

Based on the foregoing, the Board does not find a basis for CUE warranting revision or reversal of the May 1974 rating decision.  38 C.F.R. §§ 3.104(a), 3.105(a) (2017).

Earlier Effective Date

The Veteran's currently assigned effective date of February 28, 2001, for the grant of service connection for seizure symptoms of AVM, corresponds to the date VA received the Veteran's claim of entitlement to service connection.  However, the Veteran argues that he is entitled to an earlier effective date of January 14, 1974.  According to the Veteran, the claim he filed on that date included a claim of entitlement to service connection for seizures, which was never adjudicated and thus remained pending when he filed his February 28, 2001, claim.  

Generally, except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  The date of entitlement for an award of service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2017).

When determining the effective date of an award of compensation benefits, the Board is required to review all communications in the file that could be interpreted as a formal or informal claim for benefits.  See Lalonde v. West, 12 Vet. App. 377, 380-81 (1999).  The Board has reviewed the record and finds that there is no document dated prior to February 28, 2001, that could be construed as a claim of entitlement to service connection for seizure symptoms of AVM.  

The Board has considered the Veteran's argument that he is entitled to an earlier effective date of January 14, 1974, based on the Veteran's Application for Compensation or Pension (VA Form 21-526) filed on that date.  Generally, VA must develop all issues raised upon a liberal and sympathetic reading of a claim.  See Ingram v. Nicholson, 21 Vet. App. 232, 256 (2007).  Moreover, a claim by a Veteran for pension "may be" treated as a simultaneous claim for service connection and vice versa.  Determining whether a claim for pension is a simultaneous claim for service connection depends on the contents of the application for benefits and the supporting evidence submitted with the application.  See Stewart v. Brown, 10 Vet. App. 15, 18 (1997) (citing Willis v. Brown, 6 Vet. App. 433, 435 (1994)).  In Stewart v. Brown, the United States Court of Appeals for Veterans Claims explained that the phrase "may be considered" in 38 C.F.R. § 3.151(a) is discretionary rather than mandatory, and further clarified that VA should consider a veteran's claim for pension as a claim for compensation where VA is on notice that the appellant has a well-supported claim and might be eligible for either benefit. 
 
In this case, even on a sympathetic reading, the January 1974 application for benefits, plus supporting documentation, makes clear that it was the Veteran's intention to apply only for nonservice-connected pension.  The Veteran did not state that he was seeking service connection, and he responded almost exclusively to those sections of the claim form pertaining to nonservice-connected pension.  Moreover, the Veteran did not indicate or imply any relationship between his cited disability and service, which is the basis of entitlement to service connection benefits.  Rather, the Veteran stated that his disability was of "unknown etiology."  In other words, the Veteran's January 1974 claim did not put VA on notice that the Veteran was seeking service-connected compensation benefits.  

Although the benefit sought need not be specific, it must be identified.   See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); Stewart v. Brown, 10 Vet. App. 15, 18 (1997).  Further, although VA must interpret a claimant's submissions broadly, it is not required to conjure up issues not raised by claimant, nor anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  In this case, service connection was not identified as the benefit sought in the January 1974 claim.  There is nothing on the face of the January 1974 claim that could have put VA on notice that the Veteran was claiming his right-sided focal cerebral atrophy causing left-sided focal seizure, which onset in September 1973, resulted from an in-service injury.  As such, the Board finds that the January 1974 claim cannot reasonably be construed as an informal claim for service connection for seizure symptoms of AVM of the brain. 

In addition, although medical treatment records show that the Veteran was treated for seizures in September 1973 and diagnosed with AVM in January 1983, those documents do not reflect intent to apply for benefits.  Instead, the Veteran did not file a claim for service connection for seizure symptoms until February 2001.  Even though the dates of the Veteran's onset of symptoms and ultimate diagnosis predate his claim of entitlement to service connection, the earliest date on which service connection can be granted is either the date the entitlement arose, or the date the claim was received, whichever is later in time.  38 C.F.R. § 3.400(q)(2), (r) (2017).  In this case, because the date of the Veteran's claim for service connection for seizure symptoms is later in time than the date entitlement arose, the date of the Veteran's claim is, by law, the proper effective date for service connection.  

To the extent that the Veteran argues his February 2001 claim was a claim to reopen an earlier claim of entitlement to service connection for seizures, the Board notes that the effective date for an award of compensation based on a reopened claim is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2), (r).  Here, the earliest effective date for service connection is the date of the petition to reopen, which is February 28, 2001.  

While the Board is sympathetic to the Veteran's belief that he is entitled to an earlier effective date, there is no basis in the record for assigning an effective date earlier than February 28, 2001, for service connection for seizure symptoms of AVM of the brain.  The Board is without authority to grant a claim on an equitable basis and instead is constrained to follow the specific provisions of law.  38 U.S.C. § 7104 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  For these reasons, entitlement to an effective date earlier than February 28, 2001, is denied.  38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017). 

ORDER

Entitlement to an effective date earlier than February 28, 2001, for the grant of service connection for seizure symptoms of arteriovenous malformations (AVM) of the brain, to include on the basis of clear and unmistakable error (CUE) in a May 1974 VA rating decision that denied entitlement to pension benefits, is denied. 


REMAND

The Board finds that the issue of entitlement to higher ratings for service-connected seizure symptoms of AVM of the brain must be remanded for additional development.  

In a January 2017 statement, the Veteran stated that he wished to submit additional evidence in support of higher ratings for seizure symptoms of AVM of the brain.  Specifically, he referred to records from the VA Hospital in Albuquerque, New Mexico, where he received emergency room treatment on December 21, 2016, and had a neurology appointment on January 23, 2017.  Those records have not been associated with the Veteran's claims file.  As the records identified by the Veteran are relevant to his ratings claim, the Board finds that remand is necessary to obtain the records and associate them with the claims file.  

In addition, the Board notes that the Veteran's treatment in September 2016 and December 2016 reflect that his seizure symptoms of AVM of the brain may have worsened since his last VA examination in March 2016.  Accordingly, on remand, the RO should also provide the Veteran with a new VA examination to determine the current nature and severity of his service-connected seizure symptoms of AVM of the brain.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Finally, current VA treatment records and private treatment records should be identified and obtained prior to deciding the claim remaining on appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file, to include records of treatment at the VA hospital in Albuquerque, New Mexico, dated December 21, 2016, and January 23, 2017.   

2.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current nature and severity of the Veteran's service-connected seizure symptoms of AVM of the brain.  The claim file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed.  

The examiner should report all signs and symptoms necessary for evaluating the Veteran's service-connected seizure symptoms of AVM of the brain under the rating criteria.  The examiner should also comment on the extent of any impairment of health and the effect of the disability on the Veteran's occupational and daily activity functioning.  All findings should be reported in detail.

The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

3.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


